DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are currently pending in U.S. Patent Application No. 16/620,999 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
For the case of the claims in the instant application, that second presumption above stands unrebutted and the claims have been found not to invoke 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph accordingly.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. (US 2016/0035082), cited by Applicant.

As to claim 1, King teaches/suggests a non-transitory computer-readable data storage medium storing instructions executable by a processor ([0657]) to:
receive a position and an orientation of a mobile computing device ([0017] “The system uses a position sensor and determines the phone is orientated in a way that is indicative of an intention to capture text, causing the phone to change operational mode to a text capture mode”, Fig. 6C, in view of [0050] “capture device 155 captures presented information such as text, audio, video, GPS coordinates, user gestures, barcodes, and so on”, [0061] “the capture device may also capture images, movies, graphical symbols and icons, and so on, including machine-readable codes such as barcodes, QR codes, RFID tags, etc.”, [0501], [0550], [0567], [0574]);
receive an image captured by the mobile computing device while at the position and the orientation ([0016], Fig. 4, 410 in particular, Fig 7, [0074], [0573] “the system operates a capture device 300 in an information aware mode, periodically or continuously looking or attempting to find or detect information. When information is found or detected, the system causes operation of a capture device to change to a capture mode operation”, [0574], in view of that same barcode disclosure identified above); and
[0574] disclosing embodiment(s) wherein determinations of Fig. 4 and 6A-6C utilized in conjunction “FIG. 4 is a flow diagram illustrating a routine 400 for identifying when a capture device is in proximity to or in the presence of information to be captured. In step 410, the system determines the capture device 300 is in the presence of information to be captured. The system may utilize the detection component 330 to determine the device is proximate to information. In some cases, the detection component 330 may facilitate detecting the presence of information via an imaging or other capture component 310 of the capture device. In some cases, the detection component 330 may facilitate detecting the presence of information via components that measure distances between the capture device and target objects (such as rendered documents, displays of information, and so on) and determine that the capture device is within a certain proximity to a target object associated with a user intention to capture information from or about that target object. In some cases, the detection component may facilitate detecting the presence of information via components that measure the orientation of the device relative to a target object and determine that the capture device is in a certain position or orientation, possibly for a certain duration of time, associated with a user intention to capture information from or about that target object. Further details and aspects regarding determining that a capture device is in the presence of information are described herein with respect to FIGS. 6A-6C.”, [0574]-[0580], [0583]-[0588], [0618]), without actually detecting the visual code within the image captured by the mobile computing device (King presence determination prior to any extraction processing [0234] “Identification is the process of determining the likelihood that a captured image contains text. Because the capture device may be constantly capturing images, the system may first determine whether a captured image contains text before attempting to extract text features from the captured information or recognizing the text. In other words, the system is "text aware" in that at any time it can determine whether it is in the presence of text”).


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-6, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 2016/0035082), cited by Applicant, in view of Medina et al. (US 2019/0087772).

As to claim 1, King teaches/suggests a method comprising:
determining a first [0017] “The system uses a position sensor and determines the phone is orientated in a way that is indicative of an intention to capture text, causing the phone to change operational mode to a text capture mode”, Fig. 6C, in view of [0050] “capture device 155 captures presented information such as text, audio, video, GPS coordinates, user gestures, barcodes, and so on”, [0061] “the capture device may also capture images, movies, graphical symbols and icons, and so on, including machine-readable codes such as barcodes, QR codes, RFID tags, etc.”, [0501], [0550], [0567], [0574]);
[0016], Fig. 4, 410 in particular, Fig 7, [0074], [0573] “the system operates a capture device 300 in an information aware mode, periodically or continuously looking or attempting to find or detect information. When information is found or detected, the system causes operation of a capture device to change to a capture mode operation”, [0574], in view of that same barcode disclosure identified above); and
detecting whether the mobile computing device is pointing to the visual code, based on the first likelihood and the second likelihood ([0574] disclosing embodiment(s) wherein determinations of Fig. 4 and 6A-6C utilized in conjunction “FIG. 4 is a flow diagram illustrating a routine 400 for identifying when a capture device is in proximity to or in the presence of information to be captured. In step 410, the system determines the capture device 300 is in the presence of information to be captured. The system may utilize the detection component 330 to determine the device is proximate to information. In some cases, the detection component 330 may facilitate detecting the presence of information via an imaging or other capture component 310 of the capture device. In some cases, the detection component 330 may facilitate detecting the presence of information via components that measure distances between the capture device and target objects (such as rendered documents, displays of information, and so on) and determine that the capture device is within a certain proximity to a target object associated with a user intention to capture information from or about that target object. In some cases, the detection component may facilitate detecting the presence of information via components that measure the orientation of the device relative to a target object and determine that the capture device is in a certain position or orientation, possibly for a certain duration of time, associated with a user intention to capture information from or about that target object. Further details and aspects regarding determining that a capture device is in the presence of information are described herein with respect to FIGS. 6A-6C.”, [0574]-[0580], [0583]-[0588], [0618]).
King fails to explicitly disclose ‘confidence value(s)’ associated with those first and second likelihoods as identified above and disclosed within the King as a whole.  King however does disclose generally values/thresholds for various parameters for determining a change mode of operation in the proximity/presence of and position and orientation relative to information to be captured/visual/bar code.  For example King [0589] “the system may poll a number or range of images taken by an imaging component, and when the number or range of images that include text satisfy a certain threshold number associated with a positive determination, make a determination that the sample images include text”, [0639].
Medina evidences the obvious nature of a confidence value determination based at least in part on the presence of a visual code (Fig. 5 confidence level determination in view of 521-525 and [0083] “the computer 40 may determine a confidence level for the inventory information, as shown in box 520. The confidence level may be determined by a number of factors, as shown in boxes 521-525, including captured image quality, the type of items detected, the number of items detected, the stock status of the items, similarity to historic results, respectively. Other factors known to those of skill in the art may be considered. In one example, the computer 40 may assign a higher confidence level for images taken in optimal lighting conditions or clearly showing a label or a barcode. The computer 40 may assign a lower confidence level for images with low contrast, or where a label or barcode is obscured”).  Medina suggests the manner in which a higher confidence level may be associated with an image portion wherein a barcode is clearly shown/present, in addition to assigning a lower confidence level for images comprising an obscured visual code, in conjunction with additional factors that may be weighted more or less heavily.  Medina teaches/suggests the manner in which such a confidence level indicative of a code presence/readability and readily referenced, may benefit subsequent processes based thereon and to include for example modifying actions taken in response to image quality/usability as indicated by said confidence level.  Medina further suggests the manner in which one or more confidence level(s), analogous to those weighted factors in the determination of a single confidence level, may serve in a weighted combination producing a final customized confidence metric for subsequent consideration.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of King to further comprise the determination of first and second confidence levels as readily referenced indications of those first and second likelihoods disclosed therein, as taught/suggested by Medina, the motivation as similarly taught/suggested therein and identified above that such explicitly determined confidence levels may serve in a weighted combination allowing for a more nuanced (less binary) final determination based thereon (to more accurately change operational modes for the case of King as modified by Medina).

As to claim 2, King in view of Medina teaches/suggests the method of claim 1.
King in view of Medina further teaches/suggests the method wherein whether the mobile computing device is pointing to the visual code is detected based on the first confidence value and the second confidence value without actually detecting the visual code within the image captured by the mobile computing device (King presence determination prior to any extraction processing [0234] “Identification is the process of determining the likelihood that a captured image contains text. Because the capture device may be constantly capturing images, the system may first determine whether a captured image contains text before attempting to extract text features from the captured information or recognizing the text. In other words, the system is "text aware" in that at any time it can determine whether it is in the presence of text”).

As to claim 3, King in view of Medina teaches/suggests the method of claim 1.
King in view of Medina teaches/suggests the method further comprising: in response to detecting that the mobile computing device is pointing to the visual code, performing a concrete action (King operation mode change, text/feature extraction, etc., Fig. 5 550 perform action associated with captured text and/or identified document in further view of barcode disclosure identified above for the case of claim 1).

As to claim 4, King in view of Medina teaches/suggests the method of claim 1.
King in view of Medina further teaches/suggests the method wherein detecting whether the mobile computing device is pointing to the visual code comprises: in response to the first confidence value being greater than a first threshold and the second confidence value being greater than a second threshold, detecting that the mobile computing device is pointing to the visual code (King as modified by Medina, in further view of those threshold values/ranges for King [0574] as disclosed in Fig. 7, 730 and [0639];  Medina further teaches/suggests threshold confidence levels e.g. [0084] “Threshold confidence levels may be determined by the robot 1, the database 60, facility owners, or other software. Threshold confidence levels may be changed on occasion, for example, seasonally”).

As to claim 5, King in view of Medina teaches/suggests the method of claim 1.
King in view of Medina teaches/suggests the method further comprising: determining a third confidence value corresponding to (see King as modified by Medina for the case of those confidence values of claim 1, extendable to that likelihood disclosed herein) a likelihood that, from movement and the orientation of the mobile computing device, a user of the [0341] “In Section 12.1.3 the use of "gestures" is discussed, where particular movements made with a capture device might represent standard actions such as marking the start and end of a region of text”, [0471], [0484-485], [0574], [0593], [0595] “Detecting movement of the device that may indicate a capture device is proximate to information”, [0618]),
King fails to explicitly disclose the method wherein detecting whether the mobile computing device is pointing to the visual code comprises: in response to the first confidence value being less than a first threshold, the second confidence value being greater than a second threshold, and the third confidence value being greater than a third threshold, detecting that the mobile computing device is pointing to the visual code; and 
in response to the first confidence value being greater than the first threshold, the second confidence value being less than the second threshold, and the third confidence value being greater than the third threshold, detecting that the mobile computing device is pointing to the visual code.
King in view of Medina however does teach/suggest the use of variable and/or tiered thresholds in a final confidence measure based on one or more confidence levels in conjunction with other factors (see Medina Fig. 5, associated disclosure and combination/motivation presented for the case of claim 1 above), as design choice constraints belonging to a set of obvious to try alternatives with a reasonable expectation of success.  In other words, King in view of Medina as presented for the case of claim 1 above suggests the manner in which a third confidence level (weighted equally or otherwise), may serve as an alternative to either of a first or second confidence level in a final confidence determination based thereon.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of King in view of Medina such that the third confidence level as claimed serves in alternative to either of the first and second confidence level in the event that they fail to meet a threshold confidence, to produce a final/overall confidence metric suggesting that the mobile computing device is pointing to the visual code as taught/suggested by King in view of Medina, the motivation as similarly taught/suggested therein that a multi-factor final confidence level determination and various thresholds thereof allow(s) for a more accurate/resolved determination of when a change of operational modes is appropriate/intended/desired by the user/operator (when the device is pointing to a visual code).

As to claim 6, King in view of Medina teaches/suggests the method of claim 1.
King fails to explicitly disclose the method wherein detecting whether the mobile computing device is pointing to the visual code comprises: in response to the first confidence value being greater than a first threshold and the second confidence value being less than a second threshold but greater than a third threshold, detecting that the mobile computing device is pointing to the visual code.
King in view of Medina however does teach/suggest the use of variable and/or tiered thresholds in a final confidence measure based on one or more confidence levels in conjunction with other factors (see Medina Fig. 5, associated disclosure and combination/motivation presented for the case of claim 1 above), as design choice constraints belonging to a set of obvious to try alternatives with a reasonable expectation of success.  In other words, King in view of Medina as presented for the case of claim 1 above suggests the manner in which a confidence level corresponding to a likelihood that from a position and an orientation of a mobile computing device, the mobile device is pointing to a visual code in combination with a confidence level corresponding to the presence of a visual/barcode less than a second threshold of 99% but greater than a third threshold of 80%, satisfies one or more rules for the change of operational mode as disclosed in King.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of King in view of Medina such that in response to the first confidence value being greater than a first threshold and the second confidence value being less than a second threshold but greater than a third threshold, detecting that the mobile computing device is pointing to the visual code as taught/suggested in King in view of Medina, the motivation as similarly taught/suggested therein that variable and/or tiered thresholds allow for a more resolved determination of when a change of operational modes is appropriate/intended/desired by the user/operator.

As to claim 11, King in view of Medina teaches/suggests the method of claim 1.
King in view of Medina further teaches/suggests the method wherein determining the second confidence value corresponds to: determining a similarity score of the image captured by the mobile computing device based on comparisons of the image to a plurality of images corresponding to prior actual mobile computing device detections of the visual code; and setting the second confidence value based on the similarity score (King [0602]).

As to claim 13, this claim is the device claim corresponding to the method of claim 1 and is rejected accordingly.  King discloses corresponding structure in view of location hardware ([0070] “components 370 that provide contextual information to the device (GPS and other geo-location sensors, accelerometers and other movement sensors, orientation sensors, temperature and other environment measuring components, and so on), and other components 380, such as an audio transducer, external lights, or vibration component to provide feedback to a user”), orientation hardware ([0611] “The detection component may be a position sensor, such as an absolute or relative position sensor, or may be a linear or angular sensor. Example position sensors suitable for use with the system as detection components 320 include a compass, non-contact position sensors, potentiometers, linear variable differential transformers, capacitive transducers, eddy-current sensors, hall effect sensors, grating sensors, rotary encoders, optical proximity sensors, piezo-electric transducers photodiode arrays and so on. As described herein, in some cases the capture component 310 may also be utilized as the detection component 320 (e.g., an optical component of a mobile phone may capture text as well as act as a photodiode array).”), imaging hardware ([0036] “may involve optical capture using, for example, a camera in a cell phone or a handheld optical scanner”, [0064] “may include a capture component 310, such as a camera, imaging component, scanning”) and non-transitory medium ([0657]) and processor (cell phone of [0036] and explicit processor(s) of claims). 

As to claim 14, this claim is the device claim corresponding to the method of claim 11 and is rejected accordingly.

As to claim 15, this claim is a non-transitory CRM claim corresponding to the method of claim 2 and is rejected accordingly.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:



Allowable Subject Matter
	Claims 7-10 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. References of record fail to serve in any obvious combination teaching each and every limitation as required therein.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669